Title: From George Washington to Colonel Israel Shreve, 7 May 1778
From: Washington, George
To: Shreve, Israel


                    
                        Sir
                        Head Quarters Valley Forge May 7th 1778
                    
                    I received yesterday your favors of the 3d & 4th Inst. and am happy to hear, that you have fallen in with some of the Enemy’s Stragglers and pretty well supress’d the Intercourse between the disaffected, where you are, and Philadelphia. You will continue your exertions and prevent it as much as possible. What the designs of the Enemy are by their movements at Coopers point is difficult to determine, but if they should attempt to penetrate into the Country or to push towards Bordentown or Burlington to destroy the Crafts and Frigates there, which according to some information, is not improbable, you’ll give them every opposition you possibly can with your Troops, and such Militia as you can collect. I shall order a farther force to march for Jersey to day but of this you will say nothing, lest by some Accident the Enemy should be apprised of it, and take measures to intercept it. I have inclosed you a letter to Commodore Hazelwood requesting him to furnish you with Sixty stand of Arms and also an Order for the same number  on the Commissary of Military stores at Allen town or Easton. The order is not to be used if Commodore Hazelwood Furnishes the Arms. I have nothing in particular to give you in Charge, and have only to recommend to you the utmost vigilance and exertion upon every occasion to answer the purposes of your Command. I transmit, for the satisfaction of yourself and Officers, a postscript to the pensylvania Gazette of the 2d Inst. containing the most interesting and important Intelligence, and such as must give the sin[c]erest Pleasure to every well wishing American. I am Sir Yr most obdt St
                    
                        Go: Washington
                    
                